number release date id office uilc cca-291306-09 ---------- from ----------------- sent to ------------------ cc ---------------------------- subject ric arguments --------- -------- although i have not studied these issues in any depth my initial quick impressions are as follows i believe that revrul_71_197 deals with a capital_gain dividend from a ric not dividend attributable to the ric's stkgs ric dividends even if sourced from stkgs are not capital_gain dividends that were the subject of that ric dividends sourced from stkgs are not capital_gain dividends however is not sufficient to support a conclusion that the ric dividends for the drd under sec_854 the amount of a ric dividend that is treated as a dividend for purposes of the computing the drd is limited to the amount a deduction would have been allowed to the ric under sec_243 determined as if sec_243 applied to dividends received by a ric and after application of sec_246 other than subsection b and 246a as no deduction would be allowed for stkgs the ric dividends sourced from the stkgs do not qualify for the drd hope this provides some help have any additional thoughts me ---------------- i want to think some more about the issues and will get back to you if i if you have any questions or comments please feel free to call or email
